EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad M. Rink on August 10, 2022, and August 11, 2022.

The application has been amended as follows: 

Claim 1 has been amended as follows:
1.	A nanoparticle system comprising polystyrene nanoparticles, wherein the nanoparticles are 200 nm in size, and covalently bonded to a heterocarbon chain; a hyaluronidase; and one or more active molecules covalently bonded to said heterocarbon chain, wherein 
the polystyrene nanoparticles covalently bonded to a heterocarbon chain are formed by reacting amino-functionalized polystyrene nanoparticles with N-Fmoc-N”-succinyl-4,7,10-trioxa-1,13-tridecanediamine to covalently bond primary amines on the polystyrene to functional groups on the heterocarbon chain;  
the hyaluronidase is recombinant hyaluronidase rHyal_Sk;[[,]] and 
the one or more active molecules are an antibody and optionally a fluorophore, and wherein the recombinant hyaluronidase rHyal_Sk is bonded to the heterocarbon chain via diethyl squarate.
Claim 7 has been amended as follows:
	In line 1 of claim 7, the recitation “Nanoparticle” has been deleted and the phrase -- The nanoparticle -- has been inserted in its place.

Claim 11 has been amended as follows:
	In line 1 of claim 11, the recitation “systems” has been deleted and the word -- system -- has been inserted in its place. 

Claim 21 has been amended as follows:
21.	A nanoparticle system comprising polystyrene nanoparticles, wherein the nanoparticles are 200 nm in size, and covalently bonded to a heterocarbon chain; a hyaluronidase; and one or more active molecules covalently bonded to said heterocarbon chain, wherein 
the polystyrene nanoparticles covalently bonded to a heterocarbon chain are formed by reacting amino-functionalized polystyrene nanoparticles with N-Fmoc-N”-succinyl-4,7,10-trioxa-1,13- tridecanediamine to covalently bond primary amines on the polystyrene to functional groups on the heterocarbon chain; 
the hyaluronidase is recombinant hyaluronidase rHyal_Sk;[[,]] and 
the one or more active molecules are an antibody and optionally a fluorophore, and wherein the recombinant hyaluronidase rHyal_Sk is bonded to the heterocarbon chain via diethyl squarate, 
wherein the heterocarbon chain does not contain a free charge, and 
wherein the one or more active molecules are bound to only one heterocarbon chain.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Thielbeer (Macromolecular Bioscience. 2013. 13: 682-682), cited in the last Office Action.  Thielbeer discloses polystyrene nanoparticles with a size distribution of 202 nm that are amino-functionalized (page 683, left column, last paragraph and right column, first paragraph; Figure 1 legend).  Given the size distribution of 202 nm, then Thielbeer renders obvious polystyrene nanoparticles 200 nm in size.  Amino-functionalized nanoparticles (the precursor particle 1 in Figure 1b) are coupled with a short carboxy-functionalized tri(ethyleneglycol) spacer (Fmoc-H2-N-PEG3-COOH) (page 683, right column, first paragraph).  That spacer has the formula shown on page 6 of the Supporting Information which is the claimed N-Fmoc-N”-succinyl-4,7,10-trioxa-1,13-tridecanediamine, as evidence by the Chemical Book entry for ‘FMOC-1,amino-4,7,10-trioxa-13-tridecanamine succinimic acid.’  See Scheme S1 on page 7 of the Supporting Information, in particular the third reaction, for the reaction of the amino-functionalized nanoparticles with the PEG spacer.  Thus Thielbeer is comparable to the claimed invention in that Thielbeer renders obvious polystyrene nanoparticles that are 200 nm in size, wherein the polystyrene nanoparticles are covalently bonded to a heterocarbon chain (in this case, a PEG chain) by reacting amino-functionalized polystyrene nanoparticles with N-Fmoc-N”-succinyl-4,7,10-trioxa-1,13-tridecanediamine, covalently bonding primary amines on the polystyrene to functional groups on the heterocarbon chain.
Thielbeer differs from the claimed invention in that Thielbeer does not expressly disclose that their nanoparticle system comprises a recombinant hyaluronidase rHyal_Sk, and one or more active molecules (an antibody and optionally a fluorophore) covalently bonded to the heterocarbon chain, wherein the recombinant hyaluronidase rHyal_Sk is bonded to the heterocarbon chain via diethyl squarate.  
Messina (WO 2014/203133), cited in the last Office Action, discloses the recombinant hyaluronidase rHyal_Sk (page 5, first paragraph; page 33, last paragraph; page 64, first paragraph).  However, Messina does not disclose the claimed polystyrene nanoparticles, or that the rHyal_Sk is bonded via diethyl squarate to a heterocarbon chain, wherein the heterocarbon chain is covalently bonded to polystyrene nanoparticles.  Cheng (US 2015/0342883), cited in the last Office Action, discloses an organic nanoparticle and a hyaluronidase anchored or conjugated to the organic nanoparticle (abstract; claim 1 of Cheng), wherein a linker or spacer may be anchored or conjugated to the organic nanoparticle and covalently bound to the hyaluronidase (paragraph [0098]).  Cheng teaches that the hyaluronidase improves diffusion of the nanoparticles into tissue (paragraph [0019]).  However, Cheng does not disclose that the hyaluronidase is rHyal_Sk.  Ferrari (US 2008/0311182) was cited in the last Office Action for disclosing attaching targeting moieties, such as antibodies, to particles (including nanoparticles) to facilitate localization at a selected body site (paragraph [0013]).  In a working example, Ferrari teaches attaching PEG to microparticles to provide a spacer for further coupling with an antibody (paragraph [0142]).  Dingels (Chem. Eur. J. 2012. 18(52): 16828-35) was also cited in the last Office Action since Dingels teaches using diethyl squarate to activate alpha-amino-PEGs for bioconjugation with a model protein BSA (page 16829, left column, first paragraph; page 16833, left column, second paragraph).  
The Declaration under 37 C.F.R. 1.132 filed May 11, 2022, is persuasive in overcoming the rejection under 35 U.S.C. 103 over Thielbeer in view of the art discussed in the preceding paragraph.  Figure 1 of the Declaration shows that the recombinant hyaluronidase rHyal_Sk in solution has similar enzymatic activity as bovine- and human-derived hyaluronidases (bHyal and hHyal, respectively) in solution (see also page 4, second paragraph of ‘Results & Discussion/Conclusions’ section of the Declaration): 99.97% for rHyal_Sk, 98.92% for bHyal, 98.52% for hHyal.  These enzymes were also conjugated to polystyrene nanoparticles according to the specification, meeting limitations in instant claims 1 and 21.  See page 2, second paragraph of the Declaration.  Figure 2 of the Declaration shows that following nanoparticle conjugation, bHyal and hHyal activities dramatically dropped to 9.04% and 2.84%, respectively (see also page 4, third paragraph of the ‘Results & Discussion/Conclusions’ section of the Declaration).  On the other hand, following conjugation to nanoparticles, the rHyal_Sk maintained a high enzymatic activity of 95.32% as shown in Figure 2 of the Declaration.  As such, significantly higher enzymatic activity was retained for rHyal_Sk as compared to the other tested hyaluronidases when the hyaluronidases are conjugated to polystyrene nanoparticles, wherein the polystyrene nanoparticles are covalently bonded to a heterocarbon chain by a reaction of amino-functionalized polystyrene particles with the N-Fmoc-containing compound as claimed, and wherein the hyaluronidase is bonded to the heterocarbon chain via diethyl squarate.  This is a showing of superior and unexpected results that overcomes the rejection under 35 U.S.C. 103 over Thielbeer in view of the other cited references.  
The rejection under 35 U.S.C. 112(a) of claim 7 has been overcome by the amendment of claim 7 in which the recitation “and” is deleted and replaced with “or,” and support of amended claim 7 is on page 7, lines 22-28 of the specification which is in the section regarding the active molecules.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651            


/RENEE CLAYTOR/            Supervisory Patent Examiner, Art Unit 1651